Title: To Thomas Jefferson from Jan Ingenhousz, 9 August 1788
From: Ingenhousz, Jan
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Paris Aug. 9th. 1788.
          
          I was at Mr. Pelletier’s house, where they told me, that if such a legalisation could be made, it could not be but au greffe de la ville, at the town house. I thought it advisable to ask advise to Mrs. Tourton & Ravel how to proceed on that business. They told me such legalisation not being customary and by no means necessary it would be difficult to get it perform’d, and it would be even difficult to get at the Prevot des marchands at his office, as there are more important transactions performed at that office, that, if they accepted the Commission, they would certainly not legalise the paper immediately, that they would keep it there, and not return it very likely in 6 or 8 days. They assur’d me, that, as all acts signed by the british minister here are send away without any legalisation of the prevot des marchands, they were very sur such acts would be equaly valid in America. And indeed I should think it inconsistend with common sense, that an inlighted nation should not give as much credid to their own public minister’s signature as to a magistrate who does not know personaly the man whose signature he is to legalise. For what certainty has the prevot de marchands, that I am the identik man who signed the act, without some witnesses, known to him, should attest that I am the man in question? My power of attorney for England was not signed by a magistrate of Vienna but signed by the Brittish envoyé. If there should be any thing wanting in the power of Atorney, I fancy it would be, that the witnesses have put to their names no quality or their ordinary residence. I send you the power back, on purpose that each of the two witnesses could join to their names at least their abode, if you think it necessary (for instance Mr. N. of London, &c). If not, I begg the favour to join it to the letter adressed to Dr. Franklin and to forward it just as it is, togeather with the printed papers. I am very respectfully Dear sir Your most obedient humble servant,
          
            J. Ingen Housz
          
        